Citation Nr: 0521637	
Decision Date: 08/10/05    Archive Date: 08/19/05

DOCKET NO.  01-00 361	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for bladder cancer as a 
result of exposure to ionizing radiation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The veteran served on active duty from November 1945 to July 
1947.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from an August 2000 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Petersburg, Florida.

In January 2002, the veteran testified at a personal hearing 
before the undersigned Veterans Law Judge; a copy of the 
transcript is in the record.

In May 2002, the Board determined that new and material 
evidence had been submitted since a September 1996 Board 
decision, denying entitlement to service connection, and 
reopened and remanded his service-connection claim for 
additional development.  The case now is before the Board for 
further appellate consideration.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

During the pendency of this appeal, the Veterans Claims 
Assistance Act (VCAA) was enacted and became effective.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002).  The VCAA essentially eliminated the requirement that 
a claimant submit evidence of a well-grounded claim and 
provides that VA will notify the claimant and the claimant's 
representative, if any, of information required to 
substantiate a claim and will assist the claimant in 
obtaining evidence necessary to substantiate a claim.  VA 
issued revised regulations implementing the VCAA.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2004)).  

The veteran contends that service connection is warranted for 
his bladder cancer on the basis that he has a radiogenic 
disease due to exposure to ionizing radiation during his 
period of service in World War II, while serving with the 
Army at the Los Alamos National Laboratory (LANL).  As noted 
above, the Board remanded the case in May 2002 for compliance 
with the notice and assistance provisions of the VCAA, 
further development under the "other exposure" radiation 
claim procedures set forth in 38 C.F.R. § 3.311(a)(2)(iii), 
including referral for a radiation dose estimate by the Under 
Secretary for Health, and a de novo review.

Even though VA issued a VCAA notice letter in August 2003, 
that letter did not advise the appellant of what was needed 
to establish service connection due to in-service exposure to 
ionizing radiation nor did VA send the veteran's claims file 
to the Under Secretary for Health for preparation of estimate 
of his probable dose exposure to ionizing radiation in 
service or consider whether the claim required any additional 
development under § 3.311(b).  Moreover, in a December 2000 
VA Form 9, the veteran stated that he has not worked since 
1978 and that his only income has been from the Social 
Security Administration (SSA).  SSA records have not been 
sought.  The Board notes that it received a copy of a June 
2005 letter from the veteran to his Senator, without a waiver 
of review by the agency of original jurisdiction.  Thus, this 
case must be remanded to the RO for further development and 
adjudication.

In a June 2005 letter, the veteran reiterated his contention 
that he was the military policeman (MP) on duty at the 
laboratory at the time of a May 21, 1946 accident, where Dr. 
Slotin received a lethal dose of radiation from the core of 
the plutonium bomb he was testing.  The veteran maintains 
that he was standing twelve feet away from Dr. Slotin, when 
the accident happened.  He spoke with Dr. W. C. I., who also 
was present that day and whose dose estimates were based on a 
1977 report, which was located in an area of LANL buildings 
that were torn down, and that is why Dr. W. C. I. could not 
show any radiation dose estimate in the buildings that the 
veteran named.  As the claims file shows, the veteran went to 
the Department of Defense (DOD) Radiation Experiments Command 
Center (RECC) for more information and RECC admitted that the 
accident did occur but indicated that it happened elsewhere.  
According to the veteran, DOD was referring to another 
accident.  Then, the veteran went to the LANL archives and 
the Department of Energy (DOE) and obtained a copy of the 
1946 accident report, which includes a diagram of the room 
where the accident occurred and shows where the MP (the 
veteran) was located.  That report reflects that scientist 
Kline told the MP (the veteran) to open the gate so that the 
ambulance could get in.  There has been a contention that the 
report would have named the veteran, but he asserts that P. 
Cleary had no way of knowing his name because it was only the 
second time that the veteran had seen him.  Moreover, he 
explained that, after the accident, the only way LANL checked 
for radiation was anyone who had gold on them - Slotin had a 
gold pen and P. Cleary had a gold class ring.  The veteran 
did not have anything gold on him.  The veteran added that 
his service personnel records were destroyed in the 1973 fire 
at the National Personnel Records Center (NPRC), and even if 
they had not been, since no one wore film badges, there would 
be no records as to how much radiation he had received.  

In a case, where the veteran's service personnel records 
apparently were destroyed in the 1973 fire at the NPRC, there 
is a heighten duty to assist the veteran in developing his 
claim.  It does not appear that an attempt was made to search 
for morning reports during May and June 1946 for the 
veteran's unit at the time he was stationed at Los Alamos.  
Moreover, VA did not appear to seek records from the Los 
Alamos Hospital for May 1946, during which the veteran 
asserts that he was hospitalized for observation for two days 
as a result of his claimed exposure to radiation on May 21, 
1946.  

The Board observes that the National Research Council (NRC) 
published a report on May 8, 2003 that found the methods used 
by the Defense Threat Reduction Agency (DTRA) to calculate 
reconstructed dose estimates required under 38 C.F.R. 
§ 3.311 (2004) are generally valid for estimating average 
dose exposure.  However, the NRC found that the methodology 
used to calculate upper-bound doses for both external and 
inhaled exposures often underestimated exposure and was 
highly uncertain.  Reconstructed dose estimates provided by 
the DTRA that do not clearly indicate they were calculated 
using the revised methodology as a result of the NRC report 
generally are remanded with instructions for a new estimate 
by DTRA.  See VBA Fast Letter 04-02 (September 20, 2004).  
However, in a February 2004 letter, DTRA stated that it has 
no responsibility for preparing dose estimates related to 
incidents such as the one discussed here.  Instead in a March 
2005 response, the U.S. Army Center for Health Promotion and 
Preventive Medicine, through the Aberdeen Proving Ground, 
reported that they found no evidence that the veteran was 
occupationally exposed to ionizing radiation, while 
performing duties as a commissary steward, a guard, and in 
the motor pool, or that he was an on-site participant.  But 
the veteran does not contend that he was an on-site 
participant.  Under 38 C.F.R. § 3.311(a)(4)(i), if military 
records do not establish presence at or absence from a site 
at which exposure to radiation is claimed to have occurred, 
however, the veteran's presence at the site will be conceded.  

It does not appear that the Army had a copy of the November 
1996 dose estimate from Dr. W. C. I., ESH-12 Radiological 
Dose Assessment, LANL, contained in the claims file, when it 
responded to VA's request for a dose estimate.  The 1996 
Board denial was based, in part, upon an earlier February 
1996 opinion by VA's Assistant Chief Medical Director for 
Public Health and Environmental Hazards stating that, in the 
absence of a dose estimate, a medical opinion regarding the 
likelihood that the veteran's bladder cancer is related to 
exposure to ionizing radiation in service was not possible.  
VA is permitted to refer cases like this one, to an 
independent expert when necessary to reconcile a material 
difference between an estimate from a credible source, 
submitted by or on behalf of the claimant, and the dose data 
derived from official military records.  
38 C.F.R. 3.311(a)(3).  

As noted above, the Board remanded the case in March 2004 for 
further development under the "other exposure" radiation 
claim procedures set forth in 38 C.F.R. § 3.311(a)(2)(iii).  
The development procedures set forth in 38 C.F.R. 
§ 3.311(a)(2)(iii) differ from those involving atmospheric 
testing and the occupation of Hiroshima and Nagasaki in that 
the dose estimate is to be provided by the Under Secretary 
for Health rather than the appropriate service department.  
Cf. 38 C.F.R. § 3.311(a)(2)(i) and (ii).  By regulation, VA 
must forward the veteran's claims file to the Under Secretary 
for Health for preparation of a probable dose estimate.  
Therefore, this case must be  remanded for compliance with 
38 C.F.R. § 3.311(a)(2)(iii) and the Board's May 2002 remand.  
Stegall v. West, 11 Vet. App. 268, 271 (1998) (a remand by 
the Board confers on the veteran or other claimant, as a 
matter of law, the right to compliance with the remand 
order).  

On remand, VA should make an attempt to obtain SSA records, 
morning reports for May and June 1946, and hospital records 
for the veteran for May 1946, and consider referral of this 
case to an independent expert to reconcile the difference 
between Dr. W. C. I.'s dose estimate, submitted by the 
claimant, and the dose data derived from official military 
records.  Before sending the claims file to the Under 
Secretary for Health for a preparation of a probable dose 
estimate, VA should obtain from the Internet, and associate 
with the claims file, information related to the May 21, 1946 
incident at the following sites: 
http://www.childrenofthemanhattanproject.org/FH/LA/Louis_Slot
in_1.htm; http://www.lanl.gov/history/people/E_Graves.shtml; 
http://collections.ic.gc.ca/heirloom_series/volume6/552-
255.htm; http://www.roadtechs.com/rpchron.htm; 
http://en.wikipedia.org/wiki/Louis_Slotin; and 
http://en.wikipedia.org/wiki/List_of_nuclear_accidents.

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED for the following:

1.  The VA must review the entire file 
and ensure for the issue on appeal that 
all notification and development 
necessary to comply with 38 U.S.C.A. 
§ 5103A (West 2002) and C.F.R. § 3.159 
(2004); as well as VAOPGCPREC 7-2004, is 
fully satisfied.  In particular, the RO 
must inform the claimant about the 
information and evidence needed to 
establish entitlement to service 
connection for bladder cancer due to 
claimed exposure to ionizing radiation 
under 38 C.F.R. § 3.311(b).  The claims 
file must include documentation that 
there has been compliance with the VA's 
duties to notify and assist a claimant as 
set forth in the VCAA.

2.  The RO should request the veteran's 
records from the Social Security 
Administration (SSA), to include any 
disability determinations and associated 
medical records.  If records are 
unavailable, please have the SSA so 
indicate.  

3.  The VA should develop the 
appellant's claim for entitlement to 
service connection for bladder cancer 
pursuant to the provisions of 38 C.F.R. 
§ 3.311(a)(2)(iii) (2004), beginning 
with a request to the National Personnel 
Records Center (NPRC) for morning reports 
during May and June 1946 for the 
veteran's unit, when stationed at Los 
Alamos, New Mexico, a request for medical 
records from the Los Alamos Hospital for 
the veteran for May 1946, and obtaining 
information from the Internet described 
above.  If records are unavailable, 
please have the provider so indicate.

4.  After completion of 1, 2 and 3 above, 
VA should forward the veteran's claims 
file to the Under Secretary for Health 
for preparation of an estimate of the 
veteran's probable dose exposure to 
ionizing radiation in service, with 
particular emphasis on a November 1996 
dose estimate from Dr. W.C.I., ESH-12 
Radiological Dose Assessment, Los Alamos 
National Laboratory, the veteran's 
statements and testimony, and the reports 
on the May 21, 1946 accident.  See 38 
C.F.R. § 3.311(a)(2)(iii) (2004).

5.  After receipt of the dose estimate 
provided by the Under Secretary for 
Health, VA should review that dose 
estimate and determine whether any 
additional development of the ionizing 
radiation claim is required under 38 
C.F.R. § 3.311(b) (2004) and complete 
such development, to include whether a 
referral of the dose estimate to an 
independent expert is warranted.  See 
38 C.F.R. 3.311(a)(3) (2004).  Then, VA 
should determine whether the ionizing 
radiation claim requires any further 
review by the Under Secretary for 
Benefits pursuant to 38 C.F.R. § 3.311(c) 
(2004).

6.  Upon resolution of the dose estimate, 
the veteran should be afforded a VA 
examination performed by an oncologist in 
order to determine the nature and 
etiology of his bladder cancer.  The 
claims file and this REMAND must be 
reviewed by the examiner in conjunction 
with the examination.  All special 
studies or tests deemed necessary by the 
examiner are to be accomplished.  The 
examiner should provide an opinion as to 
whether it is at least as likely as not 
(50 percent or more probability) that the 
veteran's bladder cancer is casually 
related to any event(s) in service, to 
include exposure to ionizing radiation.  
The examiner should clearly outline the 
rationale for any opinion expressed and 
discuss the various dose estimates in the 
claims file.  If any requested medical 
opinion cannot be given, the examiner 
should state the reason why.

7.  Thereafter, VA should determine 
whether the claim requires any further 
review by the Under Secretary for 
Benefits pursuant to 38 C.F.R. 
§ 3.311(c).

8.  After completion of the above 
development, VA should readjudicate the 
claim for service connection for urinary 
bladder cancer, to include as due to 
exposure to ionizing radiation.  If the 
determination remains adverse, the 
appellant and his representative should 
be furnished a supplemental statement of 
the case and afforded an appropriate 
period of time to respond.

The purposes of this remand are to comply with due process of 
law and to further develop the claim.  No action by the 
veteran is required until he receives further notice; 
however, the veteran is advised that failure to cooperate by 
reporting for examination may result in the denial of the 
claim.  38 C.F.R. § 3.655 (2004).  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition warranted in this case, pending completion of the 
above.  The appellant and his representative have the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 
 
 
 


